 


109 HR 2557 IH: To suspend temporarily the duty on air freshener electric devices.
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2557 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Ryan of Wisconsin introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the duty on air freshener electric devices. 
 
 
1.Air freshener electric devices 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following: 
 
 
 
 
9902.98.08 Air freshener electric devices that diffuse fragrance throughout a room using a continuous action battery-operated ultrasonic micro-pump controlled by a microchip that automatically releases measured puffs of fragrance (provided for in subheading 8424.89.70) FreeNo ChangeNo ChangeOn or Before 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
